Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8-10, 13, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dzurko US20050212681 in view of Van Bosch US20030098784.
Regarding Claim 1, Dzurko discloses a monitoring system, comprising: a carbon monoxide sensor (CO detector 42 of fig.2 and ¶26) configured to detect carbon monoxide within an area; a heater (heater 92 of ¶35) situated near the carbon monoxide sensor to regulate a temperature of the carbon monoxide sensor; an ambient temperature sensor (temperature sensor 90 of ¶35)  configured to provide an indication 
Dzurko fails to disclose an occupancy sensor configured to provide an indication whether the area is occupied by at least one individual.
However, Van Bosch fails to disclose an occupancy sensor (occupancy detector 206 of fig. 3 and ¶s19, 28) configured to provide an indication whether the area is occupied by at least one individual.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Van Bosch into Dzurko to enhance system versatility. 
Regarding Claim 8, Dzurko and Van Bosch fails to disclose to disclose wherein the threshold is less than or equal to -10 °C.
However Dzurko, contemplates in fig. 1 and ¶35 wherein the threshold is less than or equal to 4.4 °C.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to adapt the Dzurko and Van Bosch such that threshold is less than or equal to 4.4 °C with minimal technical difficulty to enhance system versatility. 
Claim 9, Dzurko and Van Bosch fails to disclose to disclose wherein the threshold is -20°C.
However Dzurko, contemplates in fig. 1 and ¶35 wherein the threshold is less than or equal to 10 °C.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to adapt the Dzurko and Van Bosch such that threshold is less than or equal to -20 °C with minimal technical difficulty to enhance system versatility. 
Regarding Claim 10, Goldstein discloses in fig. 3 and ¶26 comprising a battery that provides power to at least the heater and the controller.
Regarding Claim 13, it is analogous to claim 1 thus rejected on similar grounds.
Regarding Claim 19, it is analogous to claim 8 thus rejected on similar grounds.
Regarding Claim 20, it is analogous to claim 9 thus rejected on similar grounds.
Claims 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over into Dzurko and Van Bosch as applied to claims 1, 13 above, and further in view of Goldstein US20080173817.
Regarding Claim 7, Dzurko and Van Bosch fail to disclose wherein the area is inside a boat or a recreational vehicle.
However Goldstein discloses in fig. 3 and ¶83 wherein the area is inside a boat or a recreational vehicle.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Goldstein into Dzurko and Van Bosch to enhance system versatility. 
Claim 18, it is analogous to claim 7 thus rejected on similar grounds.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over into Dzurko and Van Bosch as applied to claim1 above, and further in view of Liu US20060032290.
Regarding Claim 12, Dzurko and Van Bosch fail to disclose wherein the heater comprises a flexible heater tape encapsulated in a polyimide-based film.
However Liu discloses in fig. 6 and ¶44 wherein the heater comprises a flexible heater tape encapsulated in a polyimide-based film.
Therefore, it would have been obvious for one of ordinary skill in the art at the effective filling date of the invention to include the cited features of Liu into Dzurko and Van Bosch to enhance system versatility. 

Allowable Subject Matter
Claims 2-6, 11, 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755.  The examiner can normally be reached on M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJIAKO K NWUGO/           Primary Examiner, Art Unit 2685